The indictment under which this defendant was tried and convicted contained one count, and was as follows, omitting the formal parts, that this defendant —
"did possess a still, apparatus, appliance, or some device or substitute therefor, to be used for the purpose of manufacturing prohibited liquors or beverages subsequent to the 1st day of December, 1919," etc.
The indictment, while awkwardly worded, we think is sufficient, and the court properly overruled the demurrers interposed by defendant, and likewise correctly sustained state's demurrers to the plea in abatement. Powell v. State, ante, p. 101, 90 So. 138.
The rulings of the court upon the admission of testimony are so clearly free from error, it is not necessary to discuss them. The testimony was in sharp conflict, and the guilt or innocence of this defendant thereunder was a question of fact for the determination of the jury, and no one of law for the court to decide.
The affirmative charge requested by defendant was therefore properly refused. There was ample evidence to support the verdict, and, as the trial of this defendant, throughout, proceeded without error, and there being no error apparent on the record, the judgment of the circuit court, appealed from, must be affirmed.
Affirmed. *Page 482